Montgomery, J.
The defendant appeals from a decree of divorce, granted on a bill charging extreme cruelty and nonsupport. The solicitor for defendant contends that the proofs wholly failed to sustain either charge. We think the charge of nonsupport is not well sustained, but, as to the charge of cruelty, we have, with some hesitation, reached the conclusion that it is sufficiently sustained to justify the decree. In reaching this result, we take into account the fact that the testimony was taken in open court, and that the circuit judge had better opportunity to judge of the candor of the witnesses than we have.
On the cross-examination of a witness for complainant, a question was asked which had no relevancy except to show bias of the witness. This was improperly ruled out. While the circuit judge was mistaken as to the practice, we do not think the case should be remanded for new trial because of this error, for the reason that the interest and bias of the witness were otherwise shown, and the defendant has evidently not suffered by the ruling.
The decree will be affirmed.
The other Justices concurred.